Citation Nr: 1825387	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-42 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's claims were denied in a July 2011 rating decision.  In February 2012, the Veteran submitted a statement asking the RO to reconsider the July 2011 rating decision.  The RO interpreted this as a new claim for benefits and denied the claims again.  However, in the February 2012 letter, the Veteran provided reasons for why he disagreed with the July 2011 rating decision.  The Veteran's letter is a valid NOD for the July 2011 rating decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2017).  Therefore, the July 2011 RO decision is not final and remains on appeal.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2017).  New and material evidence is therefore not needed in this case and the issues are phrased as claims for service connection rather than petitions to reopen previously denied claims.   

The issues of entitlement to service connection for sleep apnea and a low back disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's left ear hearing loss existed prior to service and was aggravated by service.  


CONCLUSION OF LAW

The Veteran's pre-existing left ear hearing loss was aggravated by service.  38 U.S.C. §§ 1110. 1153 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's entrance examination shows the that he had a left ear hearing loss disability upon entering service.  As the Veteran's entrance examination was conducted in 1964, the Board notes that American Standards Association (ASA) units were used to conduct the audiogram.  

Audiometric data originally recorded using ASA standards will be converted to International Standards Organization-American National Standards Institute (ISO-ANSI) units standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

At his entrance August 1964 examination, the puretone thresholds for the left ear, converted from ASA units to ISO-ANSI units, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
35
45
40

This level of hearing loss meets the threshold criteria to be considered a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2017).  Therefore, he had left ear hearing loss noted upon entry into service and therefore his claim is one for aggravation of a preexisting disability.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C. § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).  The burden is on VA to establish a lack of aggravation of the preexisting disability.  VA must show that there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2017); 38 C.F.R. § 3.306(b) (2017); see also Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  

The threshold question in this case is whether the pre-existing disability increased in severity during service.  

The Veteran had a separation examination in May 1968, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
His separation audiogram was as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
0
0
25
35
20

Applying the formula to convert to ISO-ANSI units results in the following auditory thresholds:



HERTZ



500
1000
2000
3000
4000
LEFT
15
10
35
45
25

The thresholds calculated using the ISO-ANSI conversion are more favorable, as they indicate an increase in severity of hearing loss at 500 and 1000 Hertz.  Thus, the Veteran's pre-existing left ear hearing loss increased in severity during service.  

In June 2011, a VA examiner gave a negative service connection opinion regarding the Veteran's left ear hearing disability.  However, the opinion did not take into consideration the Veteran's statements.  Therefore it is not probative. 

In March 2018, the Veteran submitted a statement from Dr. K. E., who has treated the Veteran for many years.  She stated that the Veteran's hearing loss is more severe than would be expected for someone of his age, and that high frequency hearing loss such as his is indicative of exposure to loud noise.  Dr. K. E. noted that the Veteran "most definitely" had been exposed to loud noise in the miliary.  She concluded that the Veteran's mid to high frequency sensorineural hearing loss was made "significantly" worse by in service noise exposure.  

Dr. K. E.'s opinion is highly probative.  The preponderance of the evidence shows that the Veteran's left ear hearing loss existed prior to service and then increased in severity during service.  Dr. K. E.'s opinion supports a finding that in service noise exposure aggravated the Veteran's hearing loss beyond its natural progression.  Service connection for left ear hearing loss based upon aggravation of a pre-existing disability is granted.  


ORDER

Service connection for left ear hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9.  In this regard, the Board finds that VA examinations are needed.

For the sleep apnea claim, the Veteran contends that he would sleep walk while in service.  He states that he was confined to the barracks for two to three days at a time due to his sleepwalking.  The Veteran contends that his sleepwalking was a prelude to his current sleep apnea.  The Veteran states that he would fall asleep while at church, watching television, and while driving.  At his hearing, the Veteran's wife supported his assertions and testified that he displayed this behavior since they met in the early 1970s.  In addition, the Veteran has used a continuous positive airway pressure (CPAP) machine.  However, the Veteran does not have a medical opinion regarding his sleep apnea.  An opinion regarding service connection for sleep apnea is needed to continue adjudication because the record is not sufficient for the Board to make an informed determination.

As for the low back disability claim, the Veteran contends that he had several injuries to his back during service, including his commander slamming him against a locker during basic training in 1964, falling from the ladder on an aircraft, and tripping on a fire hose while fighting a fire.  At his hearing, the Veteran's wife testified as to her recollections of his symptoms of back pain, beginning in the early 1970s.  The Veteran reports having back pain stemming from his in-service injuries.  In March 2018, the Veteran submitted a VA Disability Benefits Questionnaire (DBQ) from his private health care provider.  However, the private health care provider did not provide an opinion regarding the etiology of his low back disability.  An etiology opinion regarding service connection for a low back disability is needed to continue adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for his sleep apnea.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began during active service, or is related to an incident of service.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's lay contentions as advanced at his January 2018 hearing.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  Schedule the Veteran for an examination with an appropriate clinician for his low back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability began during active service, or is related to an incident of service, or if arthritis is diagnosed, whether it began within one year of separation from service.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's lay contentions as advanced at his January 2018 hearing and the March 2018 DBQ submitted by his private provider noting onset of pain in 1967 and persistence since that time.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

3. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


